          Case 3:20-cv-03792-WHA Document 63 Filed 11/20/20 Page 1 of 5



 1   Elizabeth M. Locke, P.C.* VA Bar No. 71784
     CLARE LOCKE LLP
 2   10 Prince Street
     Alexandra, VA 22314
 3   Telephone: (202) 628-7400
     Email: libby@clarelocke.com
 4   *Appearance Pro Hac Vice
 5   Michael B. McClellan, CBN 241570
     NEWMEYER & DILLION LLP
 6   895 Dove Street, Fifth Floor
     Newport Beach, CA 92660
 7   Telephone: (949) 854-7000
     Email: Michael.McClellan@ndlf.com
 8

 9   Attorneys for Plaintiff CoreCivic, Inc.
10                          UNITED STATES DISTRICT COURT
11                       NORTHERN DISTRICT OF CALIFORNIA
12

13   CORECIVIC, INC.,                          CASE NO: 3:20-cv-03792-WHA
14                    Plaintiff,
15   v.                                        PLAINTIFF’S NOTICE OF
                                               APPEAL
16   CANDIDE GROUP, LLC and
     MORGAN SIMON,
17
                      Defendants.
18

19

20

21

22

23

24

25

26

27

28
                                                           PLAINTIFF’S NOTICE OF APPEAL
                                                                       3:20-CV-03792-WHA
         Case 3:20-cv-03792-WHA Document 63 Filed 11/20/20 Page 2 of 5



 1          NOTICE IS HEREBY GIVEN that CoreCivic, Inc., Plaintiff in this case,
 2   hereby appeals to the U.S. Court of Appeals for the Ninth Circuit from the final
 3   judgment entered in this action on November 19, 2020 (“Final Judgment”) (ECF No.
 4   61) from the Court’s November 19, 2020 Order Granting Motion to Dismiss (ECF
 5   No. 60). In appealing from the Final Judgment, Plaintiff appeals from any and all
 6   orders antecedent and ancillary thereto, including this Court’s November 19, 2020
 7   Order Granting Motion to Dismiss (ECF No. 60), this Court’s August 17, 2020 Order
 8   Denying Defendants’ Administrative Motion (ECF No. 46),1 and any and all
 9   interlocutory judgments, decrees, decisions, rulings, verdicts, and opinions that
10   merged into and became part of the Final Judgment, that are related to the Final
11   Judgment, and upon which the Final Judgment is based.
12

13                                  Dated: November 20, 2020
14   NEWMEYER & DILLION LLP                      CLARE LOCKE LLP
15   By: /s/ Michael B. McClellan                By: /s/ Elizabeth M. Locke, P.C.
        Michael B. McClellan, CBN                  Elizabeth M. Locke, P.C.* VA Bar No.
16   241570                                      71784
                                                   *Appearance Pro Hac Vice
17

18

19

20

21

22

23

24

25

26

27
     1
      This Order (ECF No. 46) denied an Administrative Motion filed by Plaintiff, not Defendant. (See
28   ECF No. 43.)
                                                                     PLAINTIFF’S NOTICE OF APPEAL
                                                                                 3:20-CV-03792-WHA
       Case 3:20-cv-03792-WHA Document 63 Filed 11/20/20 Page 3 of 5



 1                                FILER ATTESTATION
 2         In accordance of Civil L.R. 5-1(i)(3), I hereby certify that I have authorization
 3   to file this document from the signatories above.
 4         I declare under penalty of perjury under the laws of the United States of
 5   America and the State of California that the foregoing is true and correct. Executed
 6   on this 20th day of November, 2020 at Newport Beach, California.
 7

 8
                                             /s/ Michael B. McClellan
                                            Michael B. McClellan
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                               PLAINTIFF’S NOTICE OF APPEAL
                                              -2-                          3:20-CV-03792-WHA
         Case 3:20-cv-03792-WHA Document 63 Filed 11/20/20 Page 4 of 5




                      WPKVGF!UVCVGU!EQWTV!QH!CRRGCNU!
                           HQT!VJG!PKPVJ!EKTEWKV
                         Hqto!7/!Tgrtgugpvcvkqp!Uvcvgogpv
     Kpuvtwevkqpu!hqt!vjku!hqto<!jvvr<00yyy/ec;/wueqwtvu/iqx0hqtou0hqto17kpuvtwevkqpu/rfh
Crrgnncpv)u*!)Nkuv!gcej!rctv{!hknkpi!vjg!crrgcn-!fq!pqv!wug!gv!cn/!qt!qvjgt!cddtgxkcvkqpu/*
Pcog)u*!qh!rctv{0rctvkgu<
EqtgEkxke-!Kpe/!


Pcog)u*!qh!eqwpugn!)kh!cp{*<
Okejcgn!OeEngnncp=!E/!Mgpfkg!Uejngejv



Cfftguu< 895 Dove St, 5th Fl, Newport Beach, CA 92660
Vgngrjqpg!pwodgt)u*< );5;*!382.8332
Gockn)u*< okejcgn/oeengnncpBpfnh/eqo=!mgpfkg/uejngejvBpfnh/eqo
Ku!eqwpugn!tgikuvgtgf!hqt!Gngevtqpke!Hknkpi!kp!vjg!;vj!EktewkvA                            [gu        Pq

Crrgnngg)u*!)Nkuv!qpn{!vjg!pcogu!qh!rctvkgu!cpf!eqwpugn!yjq!yknn!qrrqug!{qw!qp!crrgcn/!Nkuv!
ugrctcvgn{!tgrtgugpvgf!rctvkgu!ugrctcvgn{/*!
Pcog)u*!qh!rctv{0rctvkgu<
Ecpfkfg!Itqwr-!NNE!cpf!
Oqticp!Ukoqp

Pcog)u*!qh!eqwpugn!)kh!cp{*<
Vjqocu!Dwtmg=!Cdkickn!Gxgtfgnn



Cfftguu< 616!Oqpviqogt{!Uvtggv-!Uwkvg!911-!Ucp!Htcpekueq-!EC!;5222
Vgngrjqpg!pwodgt)u*< )526*!387.7611
Gockn)u*< vjqocudwtmgBfyv/eqo=!cdkickngxgtfgnnBfyv/eqo


Vq!nkuv!cffkvkqpcn!rctvkgu!cpf0qt!eqwpugn-!wug!pgzv!rcig/
                   Hggfdcem!qt!swguvkqpu!cdqwv!vjku!hqtoA!Gockn!wu!cv!hqtouBec;/wueqwtvu/iqx

Hqto!7                                                2                                        Tgx/!2301203129
         Case 3:20-cv-03792-WHA Document 63 Filed 11/20/20 Page 5 of 5




Eqpvkpwgf!nkuv!qh!rctvkgu!cpf!eqwpugn<!)cvvcej!cffkvkqpcn!rcigu!cu!pgeguuct{*
Crrgnncpvu
Pcog)u*!qh!rctv{0rctvkgu<



Pcog)u*!qh!eqwpugn!)kh!cp{*<
Gnk|cdgvj!O/!Nqemg-!R/E/


Cfftguu< 21!Rtkpeg!Uvtggv-!Cngzcpftkc-!XC!33425
Vgngrjqpg!pwodgt)u*< 313.739.8511
Gockn)u*< nkdd{Benctgnqemg/eqo
Ku!eqwpugn!tgikuvgtgf!hqt!Gngevtqpke!Hknkpi!kp!vjg!;vj!EktewkvA                               [gu      Pq
Crrgnnggu
Pcog)u*!qh!rctv{0rctvkgu<



Pcog)u*!qh!eqwpugn!)kh!cp{*<



Cfftguu<
Vgngrjqpg!pwodgt)u*<
Gockn)u*<
Pcog)u*!qh!rctv{0rctvkgu<



Pcog)u*!qh!eqwpugn!)kh!cp{*<



Cfftguu<
Vgngrjqpg!pwodgt)u*<
Gockn)u*<
                  Hggfdcem!qt!swguvkqpu!cdqwv!vjku!hqtoA!Gockn!wu!cv!hqtouBec;/wueqwtvu/iqx

Hqto!7                                               3                                          Tgx/!2301203129
